USCA4 Appeal: 21-2167      Doc: 21         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2167


        TRACI M. GUYNUP,

                            Plaintiff - Appellant,

                     v.

        CLARKE COUNTY SHERIFF CHIEF DEPUTY TRAVIS SUMPTION, in his
        individual capacity,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Harrisonburg. Thomas T. Cullen, District Judge. (5:20-cv-00086-TTC-RSB)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Traci M. Guynup, Appellant Pro Se. Rosalie Fessier, Brittany Elizabeth Shipley,
        TIMBERLAKE SMITH, Staunton, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2167         Doc: 21      Filed: 01/24/2022      Pg: 2 of 2




        PER CURIAM:

               Traci M. Guynup appeals the district court’s orders (1) granting summary judgment

        to Defendant in Guynup’s 42 U.S.C. § 1983 action; (2) denying Guynup’s motions to

        reopen case and to recuse the district court judge; (3) denying Guynup’s motions to exclude

        evidence, for sanctions, to disqualify/recuse the district court judge, and for a preliminary

        injunction; (4) denying Guynup’s motion to add defendants; and (5) denying Guynup’s

        motion for sanctions. Limiting our review of the record to the issues raised in the informal

        brief, we find no reversible error. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170,

        177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

        rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

        district court’s orders. Guynup v. Sumption, No. 5:20-cv-00086-TTC-RSB (W.D. Va.

        Sept. 23, 2021; Sept. 24, 2021; Sept. 27, 2021; Oct. 1, 2021; Oct. 14, 2021). We deny

        Guynup’s motion to expedite as moot, and we deny Guynup’s motions to reopen, to

        remand, to disqualify/recuse the district court judge, to compel, and all other pending

        motions. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2